DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The listing of references in the specification is not a proper information disclosure statement (IDS).  37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, "the list may not be incorporated into the specification but must be submitted in a separate paper."  Therefore, unless the references have been cited by the examiner on form PTO-892, they have not been considered.
Page 1, line 13 describes Chinese Patent Publication No. CN 106376975A, which is not listed any one of the filed IDSs filed on 04/01/2020 and 01/05/2022.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the deformation sensor must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.

The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: "11e" shown Figure 7.  
Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The disclosure is objected to because of the following informalities: 
Page 14, line 30, "the second convex portion 111b" should be -- the second convex portion 11b --.  
Appropriate correction is required.

Claim Objections
Claim 33 is objected to because of the following informalities:  
Claim 33 is not further limiting the limitations of claim 1 because claim 1, lines 1-2 already recite all the limitations of claim 33.  
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 15, 21, 23-25, 27, 38, and 41 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 15, line 2 recites, "a second convex portion".  However, previous claims 1, 3, 5, 8, and 11, where claim 15 is depended on, do not recite, "a first convex portion".  Therefore, it is not clear how the second convex portion can exist without the first convex portion.  
Claim 21, line 3 recites, "third convex portion".  However, previous claims 1, 3, and 20, where claim 21 is depended on, do not recite a second convex portion.  Claim 16 does recite, "at least one convex portion" which can be considered as a first convex portion.  Therefore, it is not clear how third convex portion can exist without the second convex portion.  
Claim 23, line 2 recites, "at least one second through-hole".  However, claims 1 and 3, where claim 23 is depended on, do not recite a through-hole.  Therefore, it is not clear how the second through-hole can exist without the first through-hole. 
Claim 24, line 1 recites, "a pressing mechanism" for the first time.  However, it is not clear what shape, size, or structure that the pressing mechanism has; where the pressing mechanism is located related to the rotary portion; and how the pressing mechanism generates a radial pressing force.
Claim 25 recites, "a gear", which is driven by a power source to rotate along the circumferential direction.  It is not clear how the power source, which is normally a battery, can drive gear without a motor or a mating gear because the gear does not move by itself.  
Claim 27, line 3 recites, "at least one fourth convex portion".  However, previous claims 1, 3, and 26, where claim 27 is depended on, do not recite first, second, and third convex portions.  Therefore, it is not clear how the fourth convex portion can exist without the first, second, and third convex portions.  
Claim 38, lines 3-4 recite, "an aerosol generating device", "a heating body", and "an aerosol-forming substrate".  However, claim 36, where claim 38 is depended on, also recites, "an aerosol-forming substrate" in line 1, "a heating body" in line 3, and "an aerosol generating device" in lines 3-4.  Therefore, it is not clear whether claim 38 is reciting the same three elements as the three elements of claim 36 or different three elements.  Also, claim 38, line 1 is reciting, "the aerosol-forming substrate".  
Claim 41, line 3 recites, "a fourth convex portion".  However, claim 27, lines 3-4 also recites, "at least one fourth convex portion, and the fourth convex portion".  Therefore, it is not clear whether the fourth convex portion of claim 41 is the same or different element as the fourth convex portion of claim 27.  

Allowable Subject Matter
Claims 1-3, 5-12, 14, 16-17, 19-20, 26, 30-31, 33, and 36-37 are allowed.
Claims 15, 21, 23-25, 27, 38, and 41 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Reason for Allowance
The following is an examiner’s statement of reasons for allowance: 
In combination with all the limitations recited in the independent claim 1, the prior art of record does not anticipate nor render obvious a releasing mechanism for an aerosol generating device provided with a heating body, wherein the heating body used to be inserted into an aerosol-forming substrate placed on the releasing mechanism, the releasing mechanism comprises: a rotary portion rotatably connected to the aerosol generating device between a first position and a second position, wherein the aerosol-forming substrate and the heating body are relatively movable in a circumferential direction and maintaining contact with each other during switching from the first position to the second position.  

In combination with all the limitations recited in the independent claim 36, the prior art of record does not anticipate nor render obvious a method of releasing an aerosol-forming substrate, comprising: causing the aerosol-forming substrate to be rotatable from a first position to a second position along a circumferential direction with respect to a heating body of an aerosol generating device after the heating body is inserted into the aerosol-forming substrate, wherein the aerosol- forming substrate and the heating body are relatively movable in the circumferential direction and maintaining contact with each other during switching from the first position to the second position.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HAE MOON HYEON whose telephone number is (571) 272-2093. The examiner can normally be reached Monday-Friday, 9:30 am - 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abdullah A Riyami can be reached on 571-270-3119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/hmh/

/Hae Moon Hyeon/Primary Examiner, Art Unit 2831